The plaintiff in error, hereinafter called defendant, was convicted in the county court of Choctaw county on a charge of having possession of 30 gallons of whisky, and his punishment fixed at a fine of $100 and confinement in the county jail for 30 days.
The evidence of the state was that the premises of the defendant were searched under a search warrant. No liquor was found on defendant's premises, but just across the road opposite from defendant's house 30 gallons of whisky were found on a sandy knoll. Fresh tracks led from defendant's house across the road and up to the liquor. There was a well-beaten path from defendant's house to the liquor, and a wide place by the side of the *Page 438 
road in front of defendant's house indicating that cars had been frequently stopped there.
The court instructed the jury that the state relied for conviction upon circumstantial evidence. The instructions of the court fairly submitted the question of the guilt of the defendant under all the circumstances of the case to the jury. The defendant did not take the stand, and offered no evidence. There being competent evidence to support the verdict of the jury and the errors of law complained of being without merit, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.